SENTENCIA.
En San Juan de Puerto Rico, á veinte de Diciembre de mil ochocientos noventa y nueve, en el juicio ejecutivo seguido en el extinguido Juzgado de Catedral y en el Tribunal de Distrito de San Juan por la mercantil Bolívar, Arruza y Ca., domiciliada en esta Ciudad, con Don Celestino Lanza, comerciante de Humacao en cobro de pesos, pendiente ante este Tribunal, en virtud de recurso de casación por quebrantamiento de forma interpuesto por el demandado y sostenido en su defensa y representación por el Letrado Don Francisco de P. Acuña y Paniagua, representando y defendiendo al demandado hoy recurrido el Letrado Don Hilario Ouevillas Hernández. — Resultando: Que en el mencionado juicio ejecutivo el ejecutado Lanza solicitó la nu*68lidad de la ejecución por los vicios de que adolecía el endoso de la letra de cambio en que se funda la ejecutante y por no ser exigible la deuda por el estado de suspensión de pagos en que se encontraba ó por ambos motivos con las costas al demandante. — Resultando: Que el Juez en su sentencia de remate declaró la nulidad de todo el juicio, mandando se alzara el embargo trabado en los bienes de Lanza sin especial condena de costas por el estado de suspensión de pagos en que el ejecutado se encontraba y no ser exigible la cantidad, la que, previa vista á la que fueron citadas las partes, fué revocada por el Tribunal del Distrito de San Juan, declarando válidas las actuaciones del juicio ejecutivo seguido sin especial condena de costas, y notificada en treinta de Septiembre último á las partes, la ejecutante solicitó en escrito del dos de Octubre se sirviera el Tribunal subsanar la omisión que la sentencia contiene, declarando procede seguir adelante la ejecución expresando la cantidad que ha de ser pagada al acreedor con las costas, fundado en los artículos 358,1,471 número 1? y 1,742 de la Ley de Enjuiciamiento Civil, utilizando el 362, dictando el Tribunal su auto de cuatro de Octubre aclarando la sentencia dictada en el sentido de que declarada por ella la validez de las actuaciones del juicio ejecutivo, manda siga adelante la ejecución hasta hacer trance y remate de los bienes embargados al deudor Don Celestino Lanza para hacer pago á Bolívar, Arruza y Ca., de la cantidad de novecientos ochenta y nueve pesos veinte y ocho centavos, intereses devengados y que se devenguen hasta su completo pago, con las costas. — Resultando: Que contra ese auto se ha interpuesto recurso de casación por quebrantamiento de forma fundado en el caso 4° del artículo 1,691 de la Ley de Enjuiciamiento Civil en relación con el 65 de la Orden General número 118 por prohibir el artículo 362 de la antes citada Ley variar y modificar sus sentencias, permitiendo sólo aclarar concepto oscuro ó suplir cualquiera omisión, debiendo ser presentado el escrito al día siguiente hábil *69y resolverse dentro del siguiente de la presentación, porque la votación se verificó el veinte y ocho, quebrantándose el artículo 65 de la Orden antes referida, anunciando el recurso por infracción de Ley caso de no prosperar el propuesto en la forma. — Resultando: Que admitido el recurso por quebrantamiento antes expresado, y por anunciado el de ley elevados los autos se ha tramitado, personadas las partes que en la vista sostuvieron sus respectivas pretensiones.— Siendo ponente el Juez Asociado Don Juan Morera Martínez. — Considerando: Que el caso 4? del artículo 1,691 se refiere á la falta de citación por alguna diligencia de prueba ó para sentencia definitiva en cualquiera de las instancias, y las partes lo fueron para sentencia, no siendo precisa la citación para el auto recurrido como lo comprueba el artículo 362 de la Ley de Enjuiciamiento Civil, al decir, estas aclaraciones podrán hacerse de oficio ó á instancia de parte, sin prevenir tramitación ni diligencia alguna antes de resolver la aclaración ó la omisión sufrida, y porque ese auto que decide forma parte integrante de la sentencia.— Considerando : Que por esas razones no se explica el quebrantamiento de forma alegado como comprendido en el número 4? del mencionado artículo 1,691 por ninguna de las infracciones por el recurrente expuestas. — Fallamos: Que debemos declarar' y declaramos no haber lugar al recurso de casación por quebrantamiento de forma interpuesto por Don Celestino Lanza, á quien condenamos en las costas; publíquese esta sentencia y dése cuenta para tramitar el recurso por infracción de Ley. — Así por esta nuestra sentencia, lo pronunciamos, mandamos y firmamos.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo, Don Juan Morera Martínez, Ponente en este recurso, celebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como Secretario, en Puerto Rico á veinte de Diciembre de mil ochocientos noventa y nueve. — E. de J. López Gaztambide.
*69José S. Quiñones. — José C. Hernández. — José Ma Figueras. — Juan Morera Martínez. — El Juez Asociado Don Luis de Ealo y Domínguez, votó por escrito, José S. Quiñones.